—In an action to recover damages for personal injuries, the defendants American Independent Paper Mills Supply Co., Inc., and Gloria J. Baselice appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), dated December 6, 1994, as denied the branch of their motion which was to compel the plaintiff to provide further discovery about her expert witnesses.
Ordered that the order is affirmed insofar as appealed from, with costs.
As a general rule, the scope of disclosure is entrusted to the Supreme Court (see, Nedell v St. George’s Golf & Country Club, 203 AD2d 121). The Supreme Court did not improvidently exercise its discretion by denying further discovery about the plaintiff’s experts. The plaintiff’s disclosure met the minimum statutory requirement for disclosure set forth in CPLR 3101 (d). Any further disclosure would improperly force the plaintiff to reveal the facts upon which her experts are expected to testify (see, Krygier v Airweld, Inc., 176 AD2d 700). Moreover, this relatively straightforward automobile accident case does not require the extensive discovery urged by the appellants. Thompson, J. P., Ritter, Joy and Florio, JJ., concur.